The State, in developing its case in chief, introduced in evidence a written statement which prosecutrix made to the officers after the alleged offense, detailing the acts and conduct of appellant in keeping with her testimony given upon the trial of the case. The statement was definitely hearsay as to appellant. Its introduction in evidence was upon the theory that it was res gestae.
Had appellant reserved to the introduction of the statement *Page 19 
a proper objection, a serious question, from the state's standpoint, would have thus been presented. Appellant insists that he did reserve such an objection.
The bill of exception upon which appellant relies was qualified by the trial court as follows:
"The witness was asked, without objection, if she had made to Mr. Logan a written statement of what happened, to which she answered yes. She was then handed a written statement and asked if that was the statement and if she signed it in the presence of Mr. Doyle and Mr. Hinkle Boys to which questions she answered, yes. Mr. Tupper, counsel for defendant then asked to see the statement. The statement was then handed to him by the District Attorney; after looking at the statement Mr. Tupper objected to the second paragraph from the bottom, indicating the part objected to; the part objected to was marked and not read to the jury; the remainder of the statement was read to the jury without objection."
According to this qualification, the statement was received in evidence without objection. Having accepted the bill, as qualified, appellant is bound thereby.
The other errors assigned have been re-examined and are overruled without discussion.
Believing a correct conclusion was reached originally, the motion for rehearing is overruled.
Opinion approved by the Court.